Kellogg, J.:
The claim of respondent that the two policies constitute a continuing contract, so that the one premium paid under the term policy and the two premiums paid under the life policy make the three annual payments under the latter policy, and extend the *346insurance by virtue of the Maine Mon-forfeiture Law, cannot be sustained. The policies are different. The rate1 of premium is different, and each was a separate contract in itself. The holder of the term policy, if he desired, by its terms was enabled to obtain other insurance in its place without a medical examination. The other insurance when taken must be governed by the terms of the policy taken. It is not necessary to consider whether the notice required by section 92 of the Insurance Law (Laws of 1892, chap. 690, as amd. by Laws of 1891, chap. 218) was mailed or not, for this action was not brought within one year from the default day as required by that section, and the note given for the premium expressly provided that the policy should lapse for non-payment if it was not paid at maturity.
The judgment should be reversed and a new trial granted, with costs to the appellant to abide the event.
All concurred.
Judgment reversed and new trial granted, with costs to appellant to abide event.